Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is directed to “An aerial vehicle” which does not further limit the “flight direction indication system” of claim 11, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 15 is dependent from rejected claim 14 and thus is rejected under the same grounds.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoen et al. (USPGPUB 2016/0280396) (hereinafter “Schoen”).
For claim 1, Schoen, as shown in at least FIGs. 1-3B, 5A, 5B, discloses a method of indicating a flight direction of an aerial vehicle having a vehicle body and a plurality of rotors supported by the vehicle body, e.g., helicopter (para [0008] the method comprising: on the basis of a momentary flight direction of the aerial vehicle, controlling (with controller 25, 35, 45, 55) a matrix of light sources (2-5, 21-24, 31-34, 41-44, 51-54 (FIGs. 3A-3B), 211-213 (FIG. 5A); para [0050], [0064]) which are mounted to the vehicle body of the aerial vehicle, to provide an illumination pattern to an observer of the aerial vehicle with the illumination pattern comprising a flight direction indication, e.g., 10, indicative of the momentary flight direction of the aerial vehicle (see para [0004], [0008]).
As per claim 2 wherein the matrix of light is mounted to a lower side of the vehicle body of the aerial vehicle and wherein the illumination pattern is provided to an observer below the aerial vehicle (para [0004]).
With respect to claim 11, similarly, to claim 1, Schoen, as shown in at least FIGs. 1-3B, 5A, 5B, also is considered to disclose a flight direction indication system for an aerial vehicle having a vehicle body and a plurality of rotors supported by the vehicle body, comprising: a matrix of light sources (2-5, 21-24, 31-34, 41-44, 51-54 (FIGs. 3A-3B), 211-213 (FIG. 5A); para [0050], 
As per claim 14, Schoen is considered to disclose an aerial vehicle, e.g., helicopter (para [0008]) comprising a vehicle body, a plurality of rotors, e.g., main and tail, supported by the vehicle body, and a flight direction indication system as defined in claim 11, supra.
As per claim 15, Schoen is considered to disclose an aerial vehicle, comprising between 3 and 10 rotors, in particular between 4 and 8 rotors, further in particular 4 rotors or 8 rotors, e.g., the helicopter of Schoen includes a main and tail rotor, each of which must have a minimum of 2 rotors each to properly operate.
As per claim 4, Schoen is further considered to disclose wherein the illumination pattern is a static illumination pattern or wherein the illumination pattern is a dynamic illumination pattern, e.g., illumination changes with respect to change of direction, so would be considered both “static” and “dynamic” (see Figs. 3A-3B).
As per claim 5, Schoen is further considered to disclose wherein the illumination pattern comprises at least one of: a flight direction indication symbol, such as a line or an arrow, a color-coded flight direction indication, an illumination pattern travelling across the matrix of light sources, and an expanding or collapsing illumination pattern, e.g., at least a color-coded flight direction indication (shown in at least FIGs. 3A-3B; para [0053], [0058]).

As per claim 10, Schoen is further considered to disclose 10, wherein the illumination pattern comprises a static line element (21-24, 31-34, 41-44, 51-54; FIGs. 3A-3B, having a color gradient and/or intensity gradient along its longitudinal direction of extension, or a static flight direction indication symbol, such as an arrow, e.g., intensity gradient, (see FIG. 4; para [0061]-[0062]).
As per claim 12, Schoen is further considered to disclose a flight direction indication system according to claim 11, further comprising: a light unit housing 20 (“mounting structure”) and a lens cover, e.g., 21a-24a (“lens”) wherein the matrix of light sources (21b-24b) is arranged within the light unit housing 20 and is covered by the lens cover 21a-24a and wherein the light unit housing 20 is receivable in a corresponding recess of the vehicle body of the aerial vehicle, i.e., the exterior aircraft navigation light 2 is configured to be mounted in a particular position on an aircraft (para [0042]).
As per claim 13, Schoen is further considered to disclose a flight direction sensor, e.g., 27, for detecting the momentary flight direction of the aerial vehicle; or a flight direction signal input for receiving a flight direction signal indicative of the momentary flight direction of the aerial vehicle (see para [0045]; FIG. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen in view of Annati et al. (USPGPUB 2009/0303081) (hereinafter “Annati”).  For a description of Schoen, see the rejection, supra.
With respect to claim 3, Schoen is expressly silent as to the matrix of light sources being mounted to an upper side of the vehicle body of the aerial vehicle so that the illumination pattern is provided to an observer above the aerial vehicle, however, Annati, in the same field of endeavor of display lights on an aerial vehicle, discloses an aerial vehicle 400 (FIG. 4-7; para [0023]) which includes placement of lights on the top 422 and bottom 424 of the vehicle.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a matrix of light sources on the top of the aerial vehicle of Schoen, for the purpose of providing visibility of the direction of the aerial vehicle from above, as suggested by Annati. 
With respect to claim 6, Schoen is expressly silent as to wherein the illumination pattern comprises a vertical flight direction indication, indicative of a vertical component of the .
7.	Claims 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen in view of Sato (JP 2004268722).  For a description of Schoen, see the rejection, supra.
With respect to claim 7, Schoen is expressly silent as to wherein the illumination pattern comprises a frame-like element, in particular a red (or green) frame-like element, dynamically collapsing towards the center of the matrix of light sources, in response to the vertical component of the momentary flight direction being downwards (or upwards).  Sato, FIGs. 1, 4-7, in the same field of endeavor of illumination displays on an aerial vehicle, discloses the use of an illumination pattern 47-49 comprising a frame-like element 46, dynamically displayed towards the center or outside of the matrix of light sources (see FIGs. 5-7).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the display of Schoen to have included/replaced with a grid-like element as taught by Sato, as a matter of design choice as being considered as functional equivalents to displaying data to an observer.  
Further, the “type” of information displayed on this grid-like element, would have been readily apparent and easily chosen by those of ordinary skill in the art, as a matter of design choice, and therefore, it would have been further obvious to one having ordinary skill in the art at the time of 
With respect to claim 9, Schoen does teach wherein the illumination pattern comprises a line element, as previous described (see 21b; FIG. 5A of Schoen), however, it is not clear (in Schoen) whether the pattern dynamically travels across the matrix of light sources, with the line element in particular travelling across the matrix of light sources substantially in its longitudinal direction of extension or substantially transverse to its longitudinal direction of extension.  In Sato, (as described with respect to claim 7, supra), discloses an illumination pattern within a grid-like element 46 (see FIGs. 4-7), wherein a different state is displayed for each combination of lighting, blinking and extinguishing of the inner lamp and the outer lamp (see claim 3 of Sato), 
it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the illumination pattern of Schoen to have provided “the line element in particular travelling across the matrix of light sources substantially in its longitudinal direction of extension or substantially transverse to its longitudinal direction of extension,” as suggested by Sato, as a matter of design choice as being considered to be a functional equivalent to displaying data to an observer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB to Kessler et al. (2018/0312274) which is cited to include status indication lighting to observers in a UAV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
February 17, 2022